 

EXHIBIT 10.2

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 5,
2014, by and between Westport Energy Holdings Inc., a Delaware corporation (the
“Company”) and YA Global Investments, L.P. (the “Buyer”).

 

WITNESSETH

 

WHEREAS, the Company and the Buyer are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to Section
4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “Securities Act”);

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Buyer, as provided
herein, secured Convertible Debentures in the original principal amount of
$1,080,000 in the form attached hereto as “Exhibit A” (the “Convertible
Debentures”), which shall be convertible into shares of the Company’s common
stock, par value $0.0001 (the “Common Stock”) (as converted, the “Conversion
Shares” and collectively along with the Convertible Debentures, the
“Securities”)) and the Buyer shall purchase the Convertible Debentures for a
purchase price equal to $1,000,000 (the “Purchase Price”) at a closing to take
place within two (2) business days of the date hereof (the “Closing”);

 

WHEREAS, the Company’s obligations under the Convertible Debentures shall be
secured by the assets, and in the manner, set forth in the financing documents
identified in “Exhibit B” in accordance with the terms of such financing
documents (the “Existing Financing Documents”;

 

WHEREAS, the proceeds from the issuance of the Convertible Debentures will be
used to support the operations of the Company and its subsidiaries in accordance
with the Approved Budget attached hereto as “Exhibit C”;

 

WHEREAS, after repayment of all amounts outstanding under the Convertible
Debentures, the Company will pay to the holders of the Convertible Debentures
(pro rata in accordance with each holder’s ownership of the Convertible
Debentures compared to all outstanding Convertible Debentures) an amount equal
to 25% of the net cash flow from certain wells located in Coos Bay, Oregon that
are being developed by the Company as identified in “Exhibit D” attached hereto
(the “Allocated Wells”), which payments shall be made in accordance with the
terms and conditions set forth in the form of royalty agreement attached hereto
as “Exhibit E” (the “Royalty Agreement”);

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer hereby agree as follows:

 

 

 

 

1. PURCHASE AND SALE OF CONVERTIBLE DEBENTURES.

 

(a) Purchase of Convertible Debentures. Subject to the satisfaction (or waiver)
of the terms and conditions of this Agreement, the Buyer agrees to purchase at
the Closing and the Company agrees to sell and issue to the Buyer at the
Closing, the Convertible Debentures in exchange for the Purchase Price.

 

(b) Closing Date. The Closing of the purchase and sale of the Convertible
Debentures shall take place at 10:00 a.m. Eastern Standard Time on February 5,
2014, subject to notification of satisfaction of the conditions to the Closing
set forth herein and in Sections 6 and 7 below (or such later date as is
mutually agreed to by the Company and the Buyer) (the “Closing Date”). The
Closing shall occur on the Closing Date at the offices of Yorkville Advisors,
LLC, 1012 Springfield Avenue, Mountainside, New Jersey 07092 (or such other
place as is mutually agreed to by the Company and the Buyer).

 

(c) Form of Payment. Subject to the satisfaction of the terms and conditions of
this Agreement, on the Closing Date, (i) the Buyer shall pay the Purchase Price
as follows: (A) $200,000 of the Purchase Price shall be paid by the surrender by
the Buyer for cancelation of the Secured Convertible Debenture issued by the
Company to the Buyer on August 20, 2013 in the original principal amount of
$100,000 (“Debenture CICS-25”), the Secured Convertible Debenture issued by the
Company to the Buyer on November 1, 2013 in the original principal amount of
$50,000 (“Debenture CICS-26”) and the Secured Convertible Debenture issued by
the Company to the Buyer on December 19, 2013 in the original principal amount
of $50,000 (“Debenture CICS-27”) , and (B) $800,000 by wire transfer of
immediately available funds to the account of the Company set forth on “Exhibit
F” attached hereto, and (ii) the Company shall deliver to the Buyer the
Convertible Debentures duly executed on behalf of the Company. If instructed in
writing by the Buyer, the Company shall, in lieu of issuing a single Convertible
Debenture to the Buyer at the Closing, issue multiple Convertible Debentures to
the Buyer and such nominees or assigns as the Buyer may designate in writing,
which Convertible Debentures shall, in the aggregate, not exceed $1,080,000 in
original principal amount.

 

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants, severally and not jointly, that:

 

(a) Investment Purpose. The Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, such Buyer reserves the right to dispose
of the Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.

 

(b) Accredited Investor Status. The Buyer is an “Accredited Investor” as that
term is defined in Rule 501(a)(3) of Regulation D.

 



 

 

 

(c) Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

 

(d) Information. The Buyer and its advisors (and his or, its counsel), if any,
have been furnished with all materials relating to the business, finances and
operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Securities, which
have been requested by such Buyer. The Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Buyer or its advisors, if any, or its representatives shall modify, amend
or affect such Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below. The Buyer understands that its
investment in the Securities involves a high degree of risk. The Buyer is in a
position regarding the Company, which, based upon employment, family
relationship or economic bargaining power, enabled and enables such Buyer to
obtain information from the Company in order to evaluate the merits and risks of
this investment. The Buyer has sought such accounting, legal and tax advice, as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Securities.

 

(e) No Governmental Review. The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities, or the fairness or
suitability of the investment in the Securities, nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Resale. The Buyer understands that: (i) the Securities have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (A) subsequently registered thereunder, (B) with respect to the
Convertible Debentures, such offer, sale, assignment, or transfer has been made
pursuant to an exemption from such registration requirements, (C) with respect
to the Conversion Shares, such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that such
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration requirements, or (D)
such Buyer provides the Company with reasonable assurances (in the form of
seller and broker representation letters) that such Securities can be sold,
assigned or transferred pursuant to Rule 144 or Rule 144A promulgated under the
Securities Act, as amended (or a successor rule thereto) (collectively, “Rule
144”), in each case following the applicable holding period set forth therein;
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.

 

 

 



 

(g) Legends. The Buyer agrees to the imprinting, so long as is required by this
Section 2(g), of a restrictive legend in substantially the following form:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH A VIEW
TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS.

 

Certificates evidencing the Conversion Shares shall not contain any legend
(including the legend set forth above), (i) while a registration statement
covering the resale of such security is effective under the Securities Act, (ii)
following any sale of such Conversion Shares pursuant to Rule 144, (iii) if such
Conversion Shares are eligible for sale under Rule 144, or (iv) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the SEC). The
Buyer agrees that the removal of restrictive legend from certificates
representing Securities as set forth in this Section 2(g) is predicated upon the
Company’s reliance that the buyer will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a registration statement, they will be sold in
compliance with the plan of distribution set forth therein.

 

(h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(i) Receipt of Documents. The Buyer and his or its counsel has received and read
in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein and the Transaction Documents (as defined herein);
(ii) all due diligence and other information necessary to verify the accuracy
and completeness of such representations, warranties and covenants; and (iii)
the Company’s most recent Form 10-K; (iv) the Company’s most recent Form 10-Q;
and The Buyer has relied on the information contained therein and has not been
furnished any other documents, literature, memorandum or prospectus.

 



 

 

 

(j) Due Formation of Corporate and Other Buyers. If the Buyer is a corporation,
trust, partnership or other entity that is not an individual person, it has been
formed and validly exists and has not been organized for the specific purpose of
purchasing the Securities and is not prohibited from doing so.

 

(k) No Legal Advice From the Company. The Buyer acknowledges, that it had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with his or its own legal counsel and investment and tax advisors. The
Buyer is relying solely on such counsel and advisors and not on any statements
or representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

Except as set forth under the corresponding section of the “Disclosure Schedule”
contained in “Exhibit G ” attached hereto, which Disclosure Schedules shall be
deemed a part hereof, and to qualify any representation or warranty otherwise
made herein to the extent of such disclosure, the Company hereby makes the
representations and warranties set forth below to the Buyer:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth in 3(a) of the Disclosure Schedule. The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
subsidiary free and clear of any liens, and all the issued and outstanding
shares of capital stock of each subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.

 

(b) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have or reasonably be expected to result in (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document (as defined below), (ii) a material adverse effect on the
results of operations, assets, business or condition (financial or otherwise) of
the Company and the subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 



 

 

 

(c) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Convertible Debentures, the
Royalty Agreement, and each of the other agreements entered into by the parties
hereto in connection with the transactions contemplated by this Agreement
(collectively the “Transaction Documents”) and to issue the Securities in
accordance with the terms hereof and thereof, (ii) the execution and delivery of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Securities, the reservation for issuance and the issuance of the
Conversion Shares, have been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its stockholders, (iii) the Transaction Documents have been duly
executed and delivered by the Company, (iv) the Transaction Documents constitute
the valid and binding obligations of the Company enforceable against the Company
in accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies.

 

(d) Capitalization. The authorized capital stock of the Company consists of
2,000,000,000 shares of Common Stock and 1,000,000 shares of Series C Preferred
Stock (“Preferred Stock”) of which 575,861 shares of Common Stock and 921,890
shares of Preferred Stock are issued and outstanding. All of the outstanding
shares of capital stock of the Company are validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, and none of such outstanding shares was issued in violation of
any preemptive rights or similar rights to subscribe for or purchase securities.
Except as disclosed in Schedule 3(d): (i) none of the Company’s capital stock is
subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional capital stock of the Company or any of its subsidiaries or options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any capital stock of the Company or any of its
subsidiaries; (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing indebtedness of the Company or any of its subsidiaries or by which
the Company or any of its subsidiaries is or may become bound; (iv) there are no
financing statements securing obligations in any material amounts, either singly
or in the aggregate, filed in connection with the Company or any of its
subsidiaries; (v) there are no outstanding securities or instruments of the
Company or any of its subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its subsidiaries is or may become
bound to redeem a security of the Company or any of its subsidiaries; (vi) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Securities; (vii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement; and (viii) the Company and its subsidiaries have
no liabilities or obligations required to be disclosed in the SEC Documents but
not so disclosed in the SEC Documents, other than those incurred in the ordinary
course of the Company’s or its subsidiaries’ respective businesses and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect. The Company has furnished to the Buyers true, correct and complete
copies of the Company’s Certificate of Incorporation, as amended and as in
effect on the date hereof (the “Certificate of Incorporation”), and the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and the terms of all securities convertible into, or exercisable or exchangeable
for, shares of Common Stock and the material rights of the holders thereof in
respect thereto. No further approval or authorization of any stockholder, the
Board of Directors of the Company or others is required for the issuance and
sale of the Securities. There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

 



 

 

 

(e) Issuance of Securities. The issuance of the Convertible Debentures are duly
authorized and free from all taxes, liens and charges with respect to the issue
thereof. Upon conversion in accordance with the terms of the Convertible
Debentures, the Conversion Shares, when issued will be validly issued, fully
paid and nonassessable, free from all taxes, liens and charges with respect to
the issue thereof. The Company has reserved from its duly authorized capital
stock the appropriate number of shares of Common Stock as set forth in this
Agreement.

 

(f) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Convertible Debentures) will not (i) result in a violation of any
certificate of incorporation, certificate of formation, any certificate of
designations or other constituent documents of the Company or any of its
subsidiaries, any capital stock of the Company or any of its subsidiaries or
bylaws of the Company or any of its subsidiaries or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the National Association of
Securities Dealers Inc.’s OTC Bulletin Board) applicable to the Company or any
of its subsidiaries or by which any property or asset of the Company or any of
its subsidiaries is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The business of
the Company and its subsidiaries is not being conducted, and shall not be
conducted in violation of any material law, ordinance, or regulation of any
governmental entity. Except as specifically contemplated by this Agreement and
as required under the Securities Act and any applicable state securities laws,
the Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement in accordance with the terms hereof or thereof.
All consents, authorizations, orders, filings and registrations which the
Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof. The Company and its
subsidiaries are unaware of any facts or circumstance, which might give rise to
any of the foregoing.

 



 

 

 

(g) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material) (all of the
foregoing filed prior to the date hereof or amended after the date hereof and
all exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension. The Company has delivered to the Buyers or their
representatives, or made available through the SEC’s website at
http://www.sec.gov., true and complete copies of the SEC Documents. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

 

(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) have a Material Adverse Effect.

 

(i) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of the Securities.

 

(j) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Securities under the
Securities Act or cause this offering of the Securities to be integrated with
prior offerings by the Company for purposes of the Securities Act.

 



 

 

 

(k) Private Placement. Assuming the accuracy of the Buyers’ representations and
warranties set forth in Section 2, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the Buyers
as contemplated hereby. The issuance and sale of the Securities hereunder does
not contravene the rules and regulations of the Primary Market.

 

(l) Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration. The Company has not, in the
twelve (12) months preceding the date hereof, received notice from any Primary
Market on which the Common Stock is or has been listed or quoted to the effect
that the Company is not in compliance with the listing or maintenance
requirements of such Primary Market. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be, in compliance
with all such listing and maintenance requirements.

 

(m) Reporting Status. With a view to making available to the Buyer the benefits
of Rule 144 or any similar rule or regulation of the SEC that may at any time
permit the Buyer to sell securities of the Company to the public without
registration, and as a material inducement to the Buyer’s purchase of the
Securities, the Company represents and warrants to the following: (i) the
Company is, and has been for a period of at least 90 days immediately preceding
the date hereof, subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act (ii) the Company has filed all required reports under section
13 or 15(d) of the Exchange, as applicable, during the 12 months preceding the
date hereof (or for such shorter period that the Company was required to file
such reports), and (iii) the Company is not an issuer defined as a “Shell
Company.” For the purposes hereof, the term “Shell Company” shall mean an issuer
that meets the description defined in paragraph (i)(1)(i) of Rule 144.

 

(n) Disclosure. The Company has made available to the Buyer and its counsel all
the information reasonably available to the Company that the Buyer or its
counsel have requested for deciding whether to acquire the Securities. No
representation or warranty of the Company contained in this Agreement (as
qualified by the Disclosure Schedule) or any of the other Transaction Documents,
and no certificate furnished or to be furnished to the Buyer at the Closing, or
any due diligence evaluation materials furnished by the Company or on behalf of
the Company, including without limitation, due diligence questionnaires, or any
other documents, presentations, correspondence, or information contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made.

 

(o) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Convertible Debentures will
increase in certain circumstances. The Company further acknowledges that its
obligation to issue Conversion Shares upon conversion of the Convertible
Debentures in accordance with this Agreement and the Convertible Debentures is
absolute and unconditional regardless of the dilutive effect that such issuance
may have on the ownership interests of other stockholders of the Company.

 



 

 

 

(p) Acknowledge assignment. The Company acknowledges and agrees that the Buyer
intends to sell and assign up to $540,000 of the Convertible Debentures to an
Accredited Investor in a private transaction that is exempt from registration
under the Securities Act.

 

4. COVENANTS.

 

(a) Reporting Status. With a view to making available to the Buyer the benefits
of Rule 144 or any similar rule or regulation of the SEC that may at any time
permit the Buyer to sell securities of the Company to the public without
registration, and as a material inducement to the Buyer’s purchase of the
Securities, the Company represents, warrants, and covenants to the following:

 

(i) The Company is subject to the reporting requirements of section 13 or 15(d)
of the Exchange Act and has filed all required reports under section 13 or 15(d)
of the Exchange Act during the 12 months prior to the date hereof (or for such
shorter period that the issuer was required to file such reports), other than
Form 8-K reports;

 

(ii) from the date hereof until all the Securities either have been sold by the
Buyer, or may permanently be sold by the Buyer without any restrictions pursuant
to Rule 144, (the “Registration Period”) the Company shall file with the SEC in
a timely manner all required reports under section 13 or 15(d) of the Exchange
Act and such reports shall conform to the requirement of the Exchange Act and
the SEC for filing thereunder;

 

(iii) The Company shall furnish to the Buyer so long as the Buyer owns
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, (ii) a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company, and (iii) such other information as may be
reasonably requested to permit the Buyers to sell such securities pursuant to
Rule 144 without registration; and

 

(iv) During the Registration Period the Company shall not terminate its status
as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would otherwise permit such
termination.

 

(b) Use of Proceeds. The Company will use the proceeds from the sale of the
Convertible Debentures to (i) fund the operations of the Company and its
subsidiaries, and (ii) for general corporate and working capital purposes, and
(iii) for development of the Allocated Wells, all in accordance with the
Approved Budget. The Company shall not deviate in any material way (deviations
of less than 10% shall not be deemed material) from any line item in the budget.

 

(c) Reservation of Shares. On the date hereof, the Company shall reserve for
issuance to the Buyers 20,000,000 shares for issuance upon conversions of the
Convertible Debentures (the “Share Reserve”). The Company shall take all action
reasonably necessary to at all times have authorized, and reserved for the
purpose of issuance, such number of shares of Common Stock as shall be necessary
to effect the full conversion of the Convertible Debentures. If at any time the
Share Reserve is insufficient to effect the full conversion of the Convertible
Debentures the Company shall increase the Share Reserve accordingly. If the
Company does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, the Company shall call and hold a
special meeting of the shareholders within thirty (30) days of such occurrence,
for the sole purpose of increasing the number of shares authorized. The
Company’s management shall recommend to the shareholders to vote in favor of
increasing the number of shares of Common Stock authorized. Management shall
also vote all of its shares in favor of increasing the number of authorized
shares of Common Stock.

 



 

 

 

(d) Listings or Quotation. The Company’s Common Stock shall be listed or quoted
for trading on any of the (a) NYSE Amex, (b) New York Stock Exchange, (c) NASDAQ
Stock Market, (e) NASDAQ Capital Market; (f) NASDAQ OTC Bulletin Board
(“OTCBB”), (g) OTCQX, (h) OTCQB, (i) OTC Pink or (j) any successor to any of the
foregoing markets or exchanges (each, a “Primary Market”). The Company shall
promptly secure the listing of all of the Conversion Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed (subject to official notice of issuance) and shall
maintain such listing of all Conversion Shares from time to time issuable under
the terms of the Transaction Documents.

 

(e) Corporate Existence. So long as any of the Convertible Debentures remains
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of the Company’s assets or any similar transaction or related
transactions (each such transaction, an “Organizational Change”) unless, prior
to the consummation an Organizational Change, the Company obtains the written
consent of The Buyer. In any such case, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 4(e) will thereafter be applicable to the Convertible
Debentures.

 

(f) Transactions With Affiliates. So long as any Convertible Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, person who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for (a) customary employment arrangements and
benefit programs on reasonable terms, (b) any investment in an Affiliate of the
Company, (c) any agreement, transaction, commitment, or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, (d) any agreement,
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company; for purposes hereof, any director who is
also an officer of the Company or any subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment, or arrangement. “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity. “Control” or “controls” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity.

 



 

 

 

(g) Restriction on Issuance of the Capital Stock. So long the Convertible
Debentures remains outstanding, the Company shall not, without the prior written
consent of the Buyer enter into any security instrument granting the holder a
security interest in any or all assets of the Company or its subsidiaries.

 

(h) No Short Sales or Hedging Transactions. Neither the Buyer nor any of its
affiliates have an open short position in the Common Stock of the Company, and
the Buyer agrees that it shall not, and that it will cause its affiliates not
to, engage in any short sales of or hedging transactions with respect to the
Common Stock as long as the Convertible Debentures shall remain outstanding.

 

(i) Review of Public Disclosures. All SEC filings (including, without
limitation, all filings required under the Exchange Act, which include Forms
10-Q and 10-QSB, 10-K and 10K-SB, 8-K, etc) and other public disclosures made by
the Company, including, without limitation, all press releases, investor
relations materials, and scripts of analysts meetings and calls, shall be
reviewed and approved for release by the Company’s attorneys and, if containing
financial information, the Company’s independent certified public accountants.

 

(j) Disclosure of Transaction. Within four Business Days following the date of
this Agreement, the Company shall file a Current Report on Form 8-K describing
the terms of the transactions contemplated by the Transaction Documents in the
form required by the Exchange Act and attaching the material Transaction
Documents (including, without limitation, this Agreement, the form of the
Convertible Debentures and the Royalty Agreement) as exhibits to such filing.

 

(k) Cash Flow from Allocated Wells. Notwithstanding any payment schedules for
interest and principal set forth in the Convertible Debentures, the Company
shall apply, on a monthly basis, fifty percent of any net cash flow from the
Allocated Wells to the repayment of the Convertible Debentures, which payments
shall be applied in the following order: (i) costs, (ii) interest, and (iii)
principal.

 

5. RATIFICATION OF FINANCING DOCUMENTS; CONFIRMATION OF COLLATERAL;
CROSS-DEFAULT; CROSS-COLLATERALIZATION; FURTHER ASSURANCES.

 

(a) The Company hereby ratifies, confirms, and reaffirms all and singular the
terms and conditions of the Existing Financing Documents, and acknowledges and
agrees that, subject to the terms and conditions of this Agreement, all terms
and conditions of the Existing Financing Documents shall remain in full force
and effect and the Company remains liable to the Buyer for the payment and
performance of all amounts due under the Existing Financing Documents, without
offset, defense or counterclaim of any kind, nature or description whatsoever.
This Agreement, the Existing Financing Documents, and all other documents,
instruments and agreements executed in connection therewith or related thereto
are referred to collectively as the “Financing Documents”

 



 

 

 

(b) The Company hereby ratifies, confirms, and reaffirms that (i) the
obligations secured by the Financing Documents include, without limitation, all
amounts hereafter owed or due under the Convertible Debentures and/or the
Financing Documents (the “Obligations”), and any future modifications,
amendments, substitutions, or renewals thereof, (ii) all collateral, whether now
existing or hereafter acquired, granted to the Buyer pursuant to the Financing
Documents, or otherwise, shall secure all of the Obligations until the full,
final, and indefeasible payment of the Obligations, and (iii) the occurrence of
a default and/or event of default under any Financing Document shall constitute
a default and an event of default under all of the Financing Documents, it being
the express intent of the Company that all of the Obligations be fully
cross-collateralized, cross-guaranteed, and cross-defaulted.

 

(c) The Company has previously granted the Buyer security interests in all of
its assets, and to confirm the same the Company hereby grants the Buyer a
security interest in all of its assets, whether now existing or hereafter
acquired, including, without limitation, all accounts, inventory, goods,
equipment, software and computer programs, securities, investment property,
financial assets, deposit accounts, chattel paper, electronic chattel paper,
instruments, patents, patent applications, copyrights, trademarks, trademark
applications, trade names, domain names, documents, letter-of-credit rights,
health-care-insurance receivables, supporting obligations, notes secured by real
estate, commercial tort claims, and general intangibles including payment
intangibles, to secure the Obligations free and clear of all liens and
encumbrances, except those in favor of the Buyer.

 

(d) The Company shall, from and after the execution of this Agreement, execute
and deliver to the Buyer whatever additional documents, instruments, and
agreements that the Buyer may require in order to correct any document
deficiencies, or to vest or perfect the Financing Documents and the collateral
granted therein more securely in the Buyer and/or to otherwise give effect to
the terms and conditions of this Agreement and/or any documents, instruments and
agreement required in connection with, related to, or contemplated by this
Agreement, and hereby irrevocably authorizes the Buyer to file any financing
statements (including financing statements with a generic description of the
collateral such as “all assets”), and take any other normal and customary steps,
the Buyer deems necessary to perfect or evidence the Buyer’s security interests
and liens in any such collateral.

 

(e) The Company acknowledges and agrees that this Agreement shall constitute an
authenticated record as such term is defined in the Uniform Commercial Code.

 

(f) The Company acknowledges and agrees that nothing contained in this
Agreement, the Convertible Debentures, or in any document, instrument or
agreement required in connection with, related to or contemplated thereby shall
be deemed to constitute (1) a waiver of any defaults or events of default now
existing or hereafter arising, (2) an agreement to forbear by the Buyer with
respect to such defaults or events of default, or (3) an amendment,
modification, extension or waiver of any of the terms of the Financing Documents
or of any of the Buyer’s rights and remedies thereunder.

 



 

 

 

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

 

The obligation of the Company hereunder to issue and sell the Convertible
Debentures to the Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:

 

(a) The Buyer shall have executed the Transaction Documents (which are to be
executed by the Buyer) and delivered them to the Company.

 

(b) The Buyer shall have delivered or caused to be delivered to the Company the
Purchase Price for the Convertible Debentures, by wire transfer of immediately
available U.S. funds pursuant to the wire instructions attached hereto on
Exhibit F for the portion of the Purchase Price payable in cash, and by
surrendering to the Company Debenture CICS-25 and Debenture CICS-26 for
cancelation.

 

(c) The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.

 

7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of the Buyer hereunder to purchase the Convertible Debentures at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Buyer’s sole benefit and may be waived by the Buyer at any time in its sole
discretion:

 

(a) The Company shall have executed and delivered the Transaction Documents to
the Buyer.

 

(b) The Common Stock shall be authorized for quotation or trading on the Primary
Market, trading in the Common Stock shall not have been suspended for any
reason, and all the Conversion Shares issuable upon the conversion of the
Convertible Debentures shall be approved for listing or trading on the Primary
Market.

 

(c) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Date

 



 

 

 

(d) The Company shall have provided to the Buyer a true copy of a certificate of
good standing evidencing the formation and good standing of the Company from the
secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within 30 days of the Closing Date.

 

(e) The Company shall have delivered to the Buyer a certificate, executed by the
Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(c) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing.

 

8. INDEMNIFICATION.

 

(a) In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Convertible Debentures and the Conversion Shares hereunder, and in
addition to all of the Company’s other obligations under this Agreement, the
Company shall defend, protect, indemnify and hold harmless the Buyer and each
other holder of the Convertible Debentures and the Conversion Shares, and all of
their officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Buyer Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Buyer Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by the Buyer
Indemnitees or any of them as a result of, or arising out of, or relating to (a)
any misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Convertible Debentures or the other Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in this Agreement, or the other Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, or (c)
any cause of action, suit or claim brought or made against such Buyer Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of this Agreement or any other instrument, document or agreement
executed pursuant hereto by any of the parties hereto, any transaction financed
or to be financed in whole or in part, directly or indirectly, with the proceeds
of the issuance of the Convertible Debentures or the status of the Buyer or
holder of the Convertible Debentures the Conversion Shares, as a Buyer of
Convertible Debentures in the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities, which is permissible under applicable law.

 



 

 

 

(b) In consideration of the Company’s execution and delivery of this Agreement,
and in addition to all of the Buyer’s other obligations under this Agreement,
the Buyer shall defend, protect, indemnify and hold harmless the Company and all
of its officers, directors, employees and agents (including, without limitation,
those retained in connection with the transactions contemplated by this
Agreement) (collectively, the “Company Indemnitees”) from and against any and
all Indemnified Liabilities incurred by the Indemnitees or any of them as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Buyer in this Agreement,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer contained in
this Agreement, the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby executed by the Buyer, or (c) any
cause of action, suit or claim brought or made against such Company Indemnitee
based on material misrepresentations or due to a material breach and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto by any of the parties hereto. To the extent
that the foregoing undertaking by The Buyer may be unenforceable for any reason,
The Buyer shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities, which is permissible under applicable law.

 

9. GOVERNING LAW: MISCELLANEOUS.

 

(a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of New Jersey without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in Hudson County, New Jersey, and expressly consent
to the jurisdiction and venue of the Superior Court of New Jersey, sitting in
Hudson County and the United States District Court for the District of New
Jersey sitting in Newark, New Jersey for the adjudication of any civil action
asserted pursuant to this Paragraph.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement, Amendments. This Agreement supersedes all other prior oral
or written agreements between the Buyer, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

 



 

 

 

(f) Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered (i) upon receipt, when delivered
personally; (ii) upon confirmation of receipt, when sent by facsimile; (iii)
three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

 

If to the Company, to: Westport Energy Holdings Inc.   100 Overlook Center, 2nd
Floor   Princeton, NJ 08540   Fax: 609-498-7029     If to the Buyer:

YA Global Investments, L.P.









  1012 Springfield Avenue   Mountainside, NJ 07092   Attention: Mark Angelo  
Fax: 201-985-8266     With copy to:

David Gonzalez, Esq.









  c/o Yorkville Advisors, LLC   1012 Springfield Avenue   Mountainside, NJ 07092
  Fax: 201-985-8266

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. Neither
the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i) Survival. Unless this Agreement is terminated under Section 9(l), all
agreements, representations and warranties contained in this Agreement or made
in writing by or on behalf of any party in connection with the transactions
contemplated by this Agreement shall survive the execution and delivery of this
Agreement and the Closing.

 

(j) Publicity. The Company and the Buyer shall have the right to approve, before
issuance any press release or any other public statement with respect to the
transactions contemplated hereby made by any party; provided, however, that the
Company shall be entitled, without the prior approval of the Buyer, to issue any
press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations (the Company
shall use its best efforts to consult the Buyer in connection with any such
press release or other public disclosure prior to its release and Buyer shall be
provided with a copy thereof upon release thereof).

 



 

 

 

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(l) Brokerage. The Company represents that no broker, agent, finder or other
party has been retained by it in connection with the transactions contemplated
hereby and that no other fee or commission has been agreed by the Company to be
paid for or on account of the transactions contemplated hereby.

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(n) Right of First Refusal. The Buyer shall have the right of first refusal with
respect to any future financings undertaken by the Company. Notwithstanding
anything to contrary contained in paragraph 10 (g) above, the Buyer shall also
have the right to assign this right of first refusal, or a participation
interested thereof, to any co-investor that has participated in this financing.

 

[REMAINDER PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, The Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  COMPANY:   WESTPORT ENERGY HOLDINGS INC.       By:   Name: Stephen Schoepfer  
Title: Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, The Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

  BUYERS:   YA GLOBAL INVESTMENTS, L.P.         By: Yorkville Advisors, LLC  
Its: Investment Manager       By:     Name: Mark Angelo   Its: Portfolio Manager

 

 

 

 

LIST OF EXHIBITS:

 

Exhibit A – Form of Convertible Debentures

Exhibit B – Schedule of Existing Financing Documents

Exhibit C – Approved Budget

Exhibit D – The Allocated Wells

Exhibit E – Form of Royalty Agreement

Exhibit F – Company Wire Instructions

Exhibit G – Disclosure Schedule

 



 

 

 

EXHIBIT A

 

FORM OF CONVERTIBLE DEBENTURES

 



 

 

 

See Exhibit 10.1 of this Current Report on Form 8-K

 

 

 

 

EXHIBIT B

 

SCHEDULE OF EXISTING FINANCING DOCUMENTS

 



 

 

 

EXISTING FINANCING DOCUMENTS

 

DEBENTURES

 

1.Secured Convertible Debenture dated February 8, 2008 issued by the Company to
the Buyer in the original principal amount of $3,050,369 (Debenture No. CCP-4);
    2.Secured Convertible Debenture dated December 12, 2005 issued by the
Company to the Buyer in the original principal amount of $1,475,000 (Debenture
No. CCP-3);     3.Secured Convertible Debenture dated June 26, 2007 issued by
the Company to the Buyer in the original principal amount of $570,000 (Debenture
No. GSHF-3-1);     4.Secured Convertible Debenture dated June 30, 2009 issued by
the Company to the Buyer in the original principal amount of $4,000,000
(Debenture No. CICS-5);     5.Secured Convertible Debenture dated August 17,
2010 issued by the Company to the Buyer in the original principal amount of
$650,000 (Debenture No. CICS-7);     6.Secured Convertible Debenture dated May
26, 2011 issued by the Company to the Buyer in the original principal amount of
$120,000 (Debenture No. CICS-8);     7.Secured Convertible Debenture dated
December 6, 2011 issued by the Company to the Buyer in the original principal
amount of $910,000 (Debenture No. CICS-9);     8.Secured Convertible Debenture
dated December 6, 2011 issued by the Company to the Buyer in the original
principal amount of $172,411 (Debenture No. CICS-10);     9.Secured Convertible
Debenture dated May 31, 2012 issued by the Company to the Buyer in the original
principal amount of $200,000 (Debenture No. CICS-11);     10.Secured Convertible
Debenture dated August 13, 2012 issued by the Company to the Buyer in the
original principal amount of $25,000 (Debenture No. CICS-12);     11.Secured
Convertible Debenture dated August 29, 2012 issued by the Company to the Buyer
in the original principal amount of $25,000 (Debenture No. CICS-13);    
12.Secured Convertible Debenture dated September 7, 2012 issued by the Company
to the Buyer in the original principal amount of $50,000 (Debenture No.
CICS-14);     13.Secured Convertible Debenture dated October 2, 2012 issued by
the Company to the Buyer in the original principal amount of $50,000 (Debenture
No. CICS-15);

 



 

 

 

14.Secured Convertible Debenture dated November 6, 2012 issued by the Company to
the Buyer in the original principal amount of $75,000 (Debenture No. CICS-16);
    15.Secured Convertible Debenture dated December 1, 2012 issued by the
Company to the Buyer in the original principal amount of $100,000 (Debenture No.
CICS-17);     16.Secured Convertible Debenture dated January 15, 2013 issued by
the Company to the Buyer in the original principal amount of $50,000 (Debenture
No. CICS-18);     17.Secured Convertible Debenture dated February 12, 2013
issued by the Company to the Buyer in the original principal amount of $50,000
(Debenture No. CICS-19);     18.Secured Convertible Debenture dated March 21,
2013 issued by the Company to the Buyer in the original principal amount of
$50,000 (Debenture No. CICS-20);     19.Secured Convertible Debenture dated May
14, 2013 issued by the Company to the Buyer in the original principal amount of
$25,000 (Debenture No. CICS-21);     20.Secured Convertible Debenture dated June
1, 2013 issued by the Company to the Buyer in the original principal amount of
$200,000 (Debenture No. CICS-22);     21.Secured Convertible Debenture dated
June 14, 2013 issued by the Company to the Buyer in the original principal
amount of $25,000 (Debenture No. CICS-23);     22.Secured Convertible Debenture
dated July 12, 2013 issued by the Company to the Buyer in the original principal
amount of $25,000 (Debenture No. CICS-24);     23.Secured Convertible Debenture
dated August 20, 2013 issued by the Company to the Buyer in the original
principal amount of $100,000 (Debenture No. CICS-25);     24.Secured Convertible
Debenture dated November 1, 2013 issued by the Company to the Buyer in the
original principal amount of $50,000 (Debenture No. CICS-26); and     25.Secured
Convertible Debenture dated December 19, 2013 issued by the Company to the Buyer
in the original principal amount of $50,000 (Debenture No. CICS-27).

 

SECURITIES PURCHASE AGREEMENTS

 

26.Securities Purchase Agreement dated as of August 17, 2010 entered into by and
between the Company and the Buyer, as amended;

 



 

 

 

SECURITY DOCUMENTS

 

27.Security Agreement dated as of August 17, 2010 by and among the Company and
each subsidiary or affiliate of the Company listed on Schedule 1 attached
thereto, in favor of the Buyer;     28.Guaranty Agreement dated as of August 17,
2010 by and among each of the entities listed on Schedule 1 attached thereto, in
favor of the Buyer;     29.Pledge and Escrow Agreement dated as of August 17,
2010 by and among by Four Sea-Sons LLC a Delaware limited liability company,
Westport Energy, Acquisition, Inc., a Delaware corporation, the Company, and
each subsidiary, direct and indirect, of the listed on Schedule I attached
thereto or joined thereto in the future in favor of the Buyer;     30.Leasehold
Deed of Trust and Security Agreement dated August 17, 2010 by an among the
Company and Chicago Title Insurance Company, for the benefit of the Buyer;    
31.Intercreditor and Subordination Agreement dated August 17, 2010 by and
between the Buyer, New Earthshell Corporation, and acknowledged and agreed to by
the Company, Westport Acquisition, Inc., Westport Energy, LLC, and Four Sea-Sons
LLC;     32.Ratification and Amendment Agreement dated August 17, 2010 by and
among the Buyer and the parties listed on Schedule 1 attached thereto;    
33.Guaranty Agreement dated as of August 17, 2010 given by Viridis Capital LLC
in favor of the Buyer;     34.Security Agreement dated as of August 17, 2010
given by Viridis Capital LLC in favor of the Buyer; and     35.Subordination
Agreement dated August 17, 2010 by and among the Buyer, YA Corn Oil Systems,
LLC, the Company and Greenshift Corporation.

 

 

 

 

EXHIBIT C

 

APPROVED BUDGET

 



 

 

 

[image_005.jpg] 

 



 

 

 

EXHIBIT D

 

THE ALLOCATED WELLS

 



 

 

 

allocated wells

 

  [image_006.jpg]

 



 

 

 

[image_007.jpg] 

 



 

 

 

EXHIBIT E

 

ROYALTY AGREEMENT

 



 

 

 

See Exhibit 10.3 of this Current Report on Form 8-K

 



 

 

 

EXHIBIT F

 

COMPANY’S WIRE INSTRUCTIONS

 

 

 



 

WIRING INSTRUCTIONS

 

Bank: Umpqua Bank   479 N. Central Blvd.   Coquille, OR 97423     Routing #:
123205054     Account Name: Westport Energy, LLC (*)     Account #:  

 

* Note that the Beneficiary for this wire is Westport Energy, LLC rather than
Westport Energy Holdings Inc. Westport Energy, LLC is a wholly owned subsidiary
of Westport Energy Holdings Inc.

 

 

 

 

EXHIBIT G

 

DISCLOSURE SCHEDULE

 

 

 

 

EXHIBIT G

 

DISCLOSURE SCHEDULE

 

(g)10-K (FY 2012), 10-Q (Q1 FY 2013), 10-Q (Q2 FY 2013), 10-Q (Q3 FY 2013) and
8-Ks in connection with Convertible Debentures CICS-20 thru 27.

 

 

 

 